DETAILED ACTION
The instant action is in response to application 27 May 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The 112 rejections have been withdrawn.
Applicant’s remarks on the merits have been considered, but do not take into account the art used in the present rejection.
Claim Objections
Claim 6 is objected to for the following informalities; “a power converter” in line 7 should be “the power converter”.  The recitation previously occurred to in line 2 of the claim. 
Claim 17 is objected to for similar reasons above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 3, 4, 7, 8, 10, 12, 13, 14, 15, 18, 19, 21, 26, 27, 31-33  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue (US 2015/0280557).
As to claim 1, Xue teaches an apparatus comprising an ON-time controller (54) operative to, over time, control an ON-time duration of a control signal driving a switch (S1) to regulate an output voltage (Vout), the output voltage powering a dynamic load (¶21 “In operation, the voltage control loop activates the high-side power switch when demanded to provide output current to service the load so as to maintain the regulated output voltage. Meanwhile, the frequency control loop monitors the switching frequency and adjusts the on-time of the high-side power switch to bring the switching frequency of the switching regulator to within a given range of the reference frequency. In particular, the switching frequency is regulated to be equal to or be proportional to the reference frequency.”), the ON-time duration representing a time of activating the switch to produce the output voltage; and a compensator (78, 70,72,74) in communication with a ramp voltage generator (55) of the ON-time controller, the ramp voltage generator operative to produce a ramp voltage (Fig. 4, 5 Vcap), the compensator operative to adjust a slope of the ramp voltage depending on a magnitude of a switching frequency (Fin) of the control signal with respect to a desired switching frequency setpoint (REF CLK), the ON-time duration of the control signal varying depending on the adjusted slope of the ramp voltage (See Fig. 4, the amount of current charging the capacitor determines how quickly the switch turns off.  More current causes the capacitor to charge faster, less current causes it to charge slower, changing the slope of the ramp shown in Fig. 5). 
As to claim 2, Xue teaches wherein the compensator includes a phase-locked loop (abstract “phase-locked loop”) operative to maintain a magnitude of the switching frequency of the control signal at the a-desired switching frequency setpoint via adjustments to the slope of the ramp voltage (Fig. 3, up/dn, vctrl, Icharge). 

As to claim 4, Xue teaches wherein the compensator includes a comparator (90) operative to adjust the ON-time duration of t he control signal for a subsequent control cycle of operating the switch based on a difference between the switching frequency of the control signal and the desired switching frequency setpoint.
As to claim 7, Xue teaches wherein the ramp voltage generator includes:  a capacitor (Cx) to store the ramp voltage; and a current source (86) operative to supply current to the capacitor, the supplied current producing the ramp voltage stored in  the capacitor, the ON-time controller further comprising: a comparator (90) operative to compare the ramp voltage to a threshold value, an output of the comparator controlling operation of the control signal.
As to claim 8, Xue teaches wherein the compensator is operative (75) to produce a drive current (Icharge) that adjusts the a slope of the ramp voltage depending on a comparison of the switching frequency of the control signal to the desired switching frequency setpoint (See also ¶34).
As to claim 10, Xue teaches wherein the compensator generates compensation adjustment signals whose magnitudes vary varies depending on a difference between the switching frequency of the control signal and the desired switching frequency a setpoint (Fig. 3, up/dn, vctrl, Icharge).
Claims 12, 13, 14, 15, 18, 19, 21 are regarded as methods claims similar to apparatus claims listed above and are rejected for similar reasons.
As to claim 26, Xue teaches wherein the slope of the ramp voltage varies at least in part based on an input voltage converted by the switch into the output voltage (the feedback is taken 
As to claim 27, Xue teaches wherein the compensator is operable to: produce a first compensation signal (FIN/ Output 78)  based on the switching frequency of the control signal; produce a second compensation signal (Output of Ref Clock/Fref) based on the desired switching frequency setpoint; and adjust the slope of the ramp voltage via the first compensation signal and the second compensation signal (See Figs. 4, 5).
As to claim 31, Xue teaches wherein the ON-time controller is operative to: compare the adjusted ramp voltage to a threshold value; and deactivate the switch in response to the adjusted ramp voltage crossing the threshold value (Fig. 4, Vx, Cap).
As to claim 32, Xue teaches wherein the ON-time controller is further operative to: reset the adjusted ramp voltage to an initial value in response to the adjusted ramp voltage crossing the threshold value (See Fig. 4, once it crosses Vx it resets the timer and discharges the capacitor until the switch is on again).
As to claim 33, Xue teaches wherein the ON-time controller is operative to monotonically ramp a magnitude of the ramp voltage during activation of the switch (See Fig. 4).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5, 6, 9, 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2015/0280557) in view of Liu et als “Hybrid interleaving with adaptive PLL Loop for Adaptive On-time Controlled Switching Converters” (IEEE NPL).
As to claim 5, Xue does not teach wherein adjustment to the ramp voltage results in increasing the ON-time duration and decreasing the a-switching frequency of the control signal  while operating in a constant ON- time control mode of controlling the switch over multiple control cycles.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use parallel topology as disclosed in Liu to provide larger output current.  
As to claim 6, Xue teaches a power converter in which the switch resides, the power converter operative to convert an input voltage into the output voltage that powers the load (Fig. 3, ¶21); and wherein the variations to the ON-time duration are based on the adjusted ramp voltage (Fig. 4/5).
Xue does not explicitly teach which provides compensation via a frequency shift caused by resistive losses of the a power converter circuit including the switch.
Liu teaches further comprising: a power converter in which the switch resides, the power converter operative to convert an input voltage into the output voltage that powers the load (Fig. 1, Vin, Vo); and wherein the adjusted ON-time duration provides compensation of a frequency shift caused by resistive losses of the power converter circuit (pg. 4113 “Besides, the significant BW reduction causes slow PLL loop response, so fsw can take longer time settled back to fCLK which causes additional power loss in frequent Vref change. Therefore, an adaptive PLL loop is proposed for the adaptive on-time control in wide Vin and Vo operations.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use parallel topology as disclosed in Liu to provide larger output current.  

Liu teaches wherein the ON-time controller is operative to control the ON-time duration as a function of an input voltage and the output voltage, the switch controlled via the control signal to convert the input voltage into the output voltage((Fig. 7 and pg. 4113 “Sr is adjusted by Vin feedforward through a RrCr network tighten to Vin or through a Vin controlled current source of If’)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use parallel topology as disclosed in Liu to provide larger output current.  
	Claims 16, 17, and 20 are regarded as similar methods to the apparatus claims above and rejected for similar reasons.
Claims 11, 22 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2015/0280557) in view of De Cremoux  (US 2013/0093405).
As to claim 11,  Xue discloses Liu teaches herein the compensator is operative to produce a source current (Fig. 4, Ichrge) and a sink current (Fig. 4 switch controlled by Q!) to adjust the slope fo the ramp voltage and magnitude of the source current varying depending on a difference between the switching frequency of the control signal and the desired switching frequency setpoint.
Xue does not disclose magnitudes of the sink current varying depending on a difference between the switching frequency of the control signal and the desired switching frequency setpoint.
Decremoux teaches sink currents of which vary (¶62 “The output of the integrator 74 is a voltage that is then provided to an input of a voltage controlled current flow device, such as a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use a controllable current source for a sink as disclosed in DeCremoux to provide finer control to the ramp circuit.  
As to claim 22, it is regarded as similar to claim 11 above and rejected for similar reasons.
Claims 23 rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 8024138) in view of Xue (US 2015/0280557).
As to claim 23, Carrol teaches computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: via activation of a switch over multiple control cycles, generate an output voltage (claim 25).
Carrol does not teach o power a dynamic load; control an ON-time duration of a control signal driving the switch to regulate the output voltage; and adjust the ON-time duration of the control signal depending on a switching frequency of the control signal.
Xue teaches via activation of a switch over multiple control cycles, generate an output voltage to power a dynamic load; control an ON-time duration of a control signal driving the switch to regulate the output voltage; produce a ramp voltage; and adjust a slope of the ramp voltage depending on a magnitude of a switching frequency of the control signal with respect to a desired setpoint switching frequency, the ON-time duration of the control signal varying depending on the adjusted slope of the ramp voltage. (see claim 1 above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carrol to adjustable on time as disclosed in Xue to improve transient response (¶38).  
Claims 24-25 rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2015/0280557) in view of Mantiply (US 20180012879).
As to claim 24, Xue does not teach the apparatus coupled to the circuit substrate; and wherein the load is coupled to the substrate.  Manitply teaches the apparatus coupled to the circuit substrate; and wherein the load is coupled to the substrate (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu to use PCB mounts in order to decrease wiring errors.
	As to claim 25, Xue teaches the apparatus of claim 1.  He does not teach receiving a circuit substrate; and coupling the apparatus of claim 1 to the circuit substrate.
	Mantiply teaches receiving a circuit substrate; and coupling the apparatus to the circuit substrate (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu to use PCB mounts in order to decrease wiring errors.
Claims 30, 34, 35 rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2015/0280557).
As to claim 30, Xue explicitly discloses wherein changing an amount of current consumed by the dynamic load causes a temporary change in the magnitude of the switching frequency of the control signal to differ from desired switching frequency setpoint (¶21, ¶38, Figs. 3-5).  He does not explicitly disclose wherein an increase in an amount of current consumed by the dynamic load causes a temporary increase in the magnitude of the switching frequency of the control signal to be above the desired switching frequency setpoint.  Though he is adjusting frequency during a transient response, he does not explicitly say how.  However, frequency can only increase and decrease, along with the amount of current.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable 
As to claim 34, Xue explicitly discloses wherein changing an amount of current consumed by the dynamic load causes a temporary change in the magnitude of the switching frequency of the control signal to differ from desired switching frequency setpoint (¶21, ¶38, Figs. 3-5).  He does not explicitly disclose wherein adjustment of the ramp voltage temporarily increases the magnitude of the switching frequency of the control signal in order to accommodate a change in current supplied by the output voltage to the dynamic load.  Though he is adjusting frequency during a transient response, he does not explicitly say how.  However, frequency can only increase and decrease, along with the amount of current.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 35, Xue explicitly discloses wherein changing an amount of current consumed by the dynamic load causes a temporary change in the magnitude of the switching frequency of the control signal to differ from desired switching frequency setpoint (¶21, ¶38, Figs. 3-5).  He does not explicitly disclose wherein adjustment of the ramp voltage temporarily decreases the magnitude of the ON-time duration of the control signal to accommodate a change in current supplied by the output voltage to the dynamic load.  Though he is adjusting frequency during a transient response, he does not explicitly say how.  However, frequency can only increase and decrease, along with the amount of current.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claim 28-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indicating allowable subject matter:
As to claim 28, the prior art fails to disclose " wherein a magnitude of the first compensation signal is based on a duty cycle of the desired switching frequency setpoint; and wherein a magnitude of the second compensation signal is based on a duty cycle of the desired switching frequency setpoint.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 29, the prior art fails to disclose "wherein a magnitude of the first compensation signal is based on a duty cycle of the desired switching frequency setpoint; and wherein a magnitude of the second compensation signal is based on a duty cycle of the desired switching frequency setpoint” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/PETER M NOVAK/Primary Examiner, Art Unit 2839